ST. PAUL, J.
I concur in the decree.
An accused is certainly entitled to be tried before an impartial judge (State v. Bordelon, 141 La. 611, 75 South. 429); and a judge, who is the personal enemy of the accused, and so “biased and prejudiced” that he cannot give him a fair trial, is clearly not an impartial judge. State v. Banta, 122 La. 235, 47 South. 538.
But a baid allegation that the judge is a personal enemy of the accused is frivolous, unless time, place, and circumstance of the alleged enmity be set forth, to the end that it may be determined whether such allegation be a fact or a mere meretricious attempt to evade trial presently or before a particular judge primarily vested with jurisdiction to try the accused. State v. Morgan, 142 La. 755, 77 South. 588.
In State v. Simone, 154 La. 73, 97 South. 302, the accused did set forth (whether truthfully or falsely, as might be determined on trial) time, place, and circumstance on which he relied to establish the alleged enmity and bias of the district judge. But in this ease we find only a bald allegation of enmity, without time, place, or circumstance set forth. '
I therefore concur in the decree.
DAWKINS, J., concurs in this opinion.